      Case 2:18-cv-13561-GGG-KWR Document 21 Filed 10/16/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

GARY P. ZERINGUE                  * CIVIL ACTION NO. 2:18-CV-13561-GGG-KWR
                                  *
VERSUS                            * JUDGE GREG GERARD GUIDRY
                                  *
HARTFORD LIFE AND ACCIDENT * MAGISTRATE JUDGE KAREN WELLS ROBY
INSURANCE COMPANY                 *
******************************************************************************

                 FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

       Considering the Plaintiff’s Unopposed Motion to Dismiss with Prejudice submitted in the

above-captioned lawsuit and finding there good cause for the granting of same:

       IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s Unopposed Motion

to Dismiss with Prejudice be and is hereby granted.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the above-

captioned lawsuit and all claims asserted by Gary P. Zeringue therein against Hartford Life

and Accident Insurance Company be and are hereby dismissed with prejudice.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Gary P. Zeringue

and Hartford Life and Accident Insurance Company shall bear their/its own respective costs

including court costs, attorney's fees and expenses.

       THUS DONE AND SIGNED on this ________           October
                                      16th day of _________________, 2019 in New

Orleans, Louisiana.



                                              ___________________________________
                                                    GREG GERARD GUIDRY
                                                UNITED STATES DISTRICT JUDGE
